Citation Nr: 0102881	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-11 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of an initial disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from January 1943 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio, in which the RO granted service 
connection and assigned a 10 percent disability evaluation 
for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411.  During the pendency of this appeal, in a July 1999 
Supplemental Statement of the Case (SSOC), the RO increased 
the veteran's disability evaluation to 50 percent.  On a 
claim for an original or an increased rating, a claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  In this case, the veteran has not indicated that 
he is satisfied with the currently assigned evaluation for 
his service-connected PTSD.  Accordingly, the veteran's 
appeal has not been resolved and is still pending before the 
Board.     


REMAND

The veteran claims entitlement to an initial disability 
evaluation in excess of 50 percent for service-connected 
PTSD.  In a June 1998 rating decision, the RO assigned an 
initial 10 percent disability evaluation pursuant to 
Diagnostic Code 9411, effective from June 9, 1997.  During 
the pendency of the appeal, in a July 1999 decision the RO 
increased the veteran's disability evaluation to 50 percent 
effective from June 9, 1997.  Because the veteran has 
appealed the original assignment of a disability evaluation 
following the initial grant of service connection for PTSD, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  At the time of an initial 
rating in an original claim, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  Id., 12 Vet. App. at 126.  
However, based on a review of the evidence, the Board finds 
that additional development is necessary in order to 
adjudicate fairly this appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

The veteran was afforded a personal hearing at the RO in May 
1999 and a hearing before the undersigned at the RO in April 
2000.  During both hearings, the veteran testified that he 
continues to seek ongoing treatment for PTSD from the Dayton, 
Ohio VA Medical Center (VAMC) and the Springfield, Ohio VA 
satellite outpatient clinic.  The record was held open for an 
additional 60 days after the April 2000 hearing, in order for 
recent VA treatment records to be associated with the claims 
file as it was felt that such records were pertinent to the 
veteran's claim.  The Board does note that the record 
contains VA outpatient treatment records dated through July 
1999.  However, recent treatment records from the Dayton VAMC 
and the Springfield satellite clinic were not forwarded to 
the Board and as such, have not been associated with the 
claims file.  

Additionally, during the April 2000 hearing, the veteran 
testified that he believed his PTSD symptomatology had 
worsened since the May 1999 personal hearing at the RO.  The 
most recent VA examination of record is dated in December 
1998.  

Finally, the veteran also submitted a VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability) in November 1999.  Although during the 
pendency of this appeal, the veteran has alternately argued 
either that he is unemployable due solely to his PTSD or due 
to his combination of service-connected disabilities, on the 
November 1999 form, the veteran indicated that his PTSD 
prevented him from following any substantially gainful 
employment and he indicated that his PTSD had gotten worse.  
Again, however, he also noted that he was unable to stand for 
over one half hour without having to sit and rest.  While the 
RO did respond to this application by VA letter also dated in 
November 1999, the Board notes that the information provided 
in the letter regarding well-grounded claims is no longer 
applicable, and it appears that the RO has, at this time, not 
yet adjudicated this claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (law 
eliminating, among other things, the concept of a well-
grounded claim, redefining the obligations of VA with respect 
to the duty to assist, and superseding the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order)). 

The Board concludes that while the evidence of record 
provides some evidence regarding the current manifestations 
of the veteran's PTSD, additional development of the record 
consistent with VA's duty to assist the veteran in 
development of the facts pertinent to his claim, is required 
and would be helpful in the adjudication of the appeal.  
Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of this case is necessary.  
Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
determine whether the veteran has 
received additional treatment for PTSD 
from any VA or private healthcare 
providers since the December 1998 VA 
examination.  If so, the RO should obtain 
and associate with the claims file all 
outstanding treatment records which have 
not been previously obtained, 
specifically to include treatment records 
from the Dayton, Ohio VAMC and the 
Springfield VA satellite outpatient 
clinic, dated through the present.  

2.  The veteran should be afforded a VA 
psychiatric examination, for the purpose 
of assessing the degree of social and 
industrial impairment resulting from his 
service-connected PTSD.  Before examining 
the veteran, the examiner should 
carefully review the veteran's claims 
folder and a copy of this remand.  All 
indicated studies, to include 
psychological testing, if deemed 
appropriate by the examiner, should be 
performed.  The examiner should offer an 
opinion regarding the degree of 
functional impairment, if any, caused by 
PTSD, as opposed to any other psychiatric 
disorders found.  The examiner should 
attempt to quantify the degree of 
impairment in terms of the nomenclature 
set forth in the rating criteria (38 
C.F.R. § 4.130, Diagnostic Code 9411).  
The examiner should include in the 
diagnostic formulation an Axis V 
diagnosis (Global Assessment of 
Functioning score), and an explanation of 
what the assigned GAF score represents.  
The examiner should also comment on the 
impact that the veteran's PTSD has on his 
ordinary activity and his ability to 
obtain and maintain gainful employment.  
The examiner should provide a detailed 
rationale for all opinions expressed. 

3.  Following completion of the above, 
the RO should determine whether the VA 
examination report complies with the 
previously stated instructions.  If not, 
the RO should take immediate corrective 
action.

4.  The RO should adjudicate the 
veteran's claim of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disability.  The veteran should be 
provided notice of this determination and 
of his appellate and procedural rights.  
If the veteran files a timely notice of 
disagreement, the RO should ensure that 
the veteran is afforded the opportunity 
to complete all procedural steps 
necessary to advance an appeal before the 
Board in accordance with the provisions 
of 38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. § 20.200 (2000).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  
Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to a 
higher initial evaluation for PTSD on the 
basis of all evidence of record.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case and an opportunity to respond 
thereto before the record is returned to 
the Board for further appellate review.

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the veteran until he is 
further notified.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


